DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 05-25-22.
Claim 86 is added.
Claims 1-65 and 79 are canceled.

Allowable Subject Matter	
Claims 66-78 and 80-86 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 66-73 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 66 in combination as claimed, including:
one or more copper electrical conductors, plating a surface of the one or more conductors with a layer comprising tin; applying solder to at least a portion of the one or more electrical conductors, wherein said solder comprises tin and copper and is substantially free of silver; and annealing the electrical circuit having the solder applied to the at least a portion of the one or more electrical conductors at a temperature of up to around 150 °C.
Claims 74-78 and 80-86 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 74 in combination as claimed, including:
one or more copper electrical conductors having a tin plating; and solder comprising tin and copper applied to at least a portion of the one or more electrical conductors and annealed at a temperature of up to around 150 °C, wherein the solder is substantially free of silver.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 66, 74 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848